UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR E. GROSSETTI, JR., on behalf of
Estate of Page Llewellyn Jackson, III,

                              Plaintiff,
                                                                   19-CV-6784 (CM)
                       -against-
                                                               ORDER OF DISMISSAL
COMMISSIONER OF INTERNAL
REVENUE,

                              Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated September 26, 2019, the Court denied the application to proceed in forma

pauperis (“IFP”) and directed Plaintiff to pay the $400.00 in fees required to bring an action in

this Court. The Court further directed Plaintiff to file an amended complaint within sixty days.

That order specified that failure to comply would result in dismissal of the complaint. Plaintiff

has not paid the relevant fees or filed an amended complaint. Accordingly, the Court dismisses

the complaint without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

         The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

receive electronic service of Court filings. (ECF No. 3.) The Court certifies under 28 U.S.C.

§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and therefore IFP

status is denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-

45 (1962) (holding that an appellant demonstrates good faith when he seeks review of a

nonfrivolous issue).

SO ORDERED.

Dated:     December 17, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
